DENY and Opinion Filed May 20, 2022




                                            S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-22-00077-CV

                         IN RE DAVID S. GRANTHAM, Relator

             Original Proceeding from the 469th Judicial District Court
                               Collin County, Texas
                       Trial Court Cause No. 469-52594-2016

                             MEMORANDUM OPINION
                       Before Justices Schenck, Reichek, and Carlyle
                                Opinion by Justice Reichek
        Before the Court is relator’s pro se petition for writ of mandamus1 in which

he challenges the trial court’s order denying relator’s special appearance plea to the

jurisdiction.

        Entitlement to mandamus relief requires relator to show that the trial court

clearly abused its discretion and that he lacks an adequate appellate remedy. In re

Copart, Inc., 619 S.W.3d 710, 713 (Tex. 2021) (orig. proceeding) (citing In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding)).



    1
      Relator filed the petition as a motion for emergency relief in cause number 05-21-01047-CV, a then
pending appeal. Because the motion contained a statement of jurisdiction stating we had “jurisdiction over
this mandamus proceeding” and clearly sought mandamus relief, we treated the motion as a petition for
writ of mandamus and assigned it a new cause number.
“Those seeking the extraordinary remedy of mandamus must follow the applicable

procedural rules. Chief among these is the critical obligation to provide the

reviewing court with a complete and adequate record.” In re Le, 335 S.W.3d 808,

813 (Tex. App.—Houston [14th Dist.] 2011, orig. proceeding).

      Here, relator failed to meet his burden to supply this Court with an adequate

record in support of his request for mandamus relief. Consequently, we deny

relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.8.




                                           /Amanda L. Reichek/
                                           AMANDA L. REICHEK
                                           JUSTICE

220077F.P05




                                        –2–